—Proceeding pursuant to CPLR article 78 to review so much of a determination of the New York State Department of Correctional Services dated May 16, 2000, as, in effect, confirmed so much of a determination of a Hearing Officer dated January 26, 2000, made after a Tier III disciplinary hearing, finding that the petitioner violated 7 NYCRR 270.2 (B) (5) (ii) and (iii).
Adjudged that so much of the determination, as, in effect, confirmed so much of the Hearing Officer’s determination finding that the petitioner violated 7 NYCRR 270.2 (B) (5) (ii) and (iii) is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the hearing testimony, along with the misbehavior report, constituted substantial evidence sufficient to support the determination that the petitioner was guilty of the charges brought against him (see Matter of Abdur-Raheem v Mann, 85 NY2d 113, 117 [1995]; Matter of Oro v Keane, 211 AD2d 796 [1995]). Moreover, the Hearing Officer made an independent assessment of the confidential informants’ reliability and credibility (see Matter of Abdur-Raheem v Mann, supra at 119).
Additionally, the misbehavior report provided sufficient particulars to allow the petitioner to make an effective response to the charges against him and, consequently, he was not denied due process (see Matter of Wai Ng v Goord, 285 AD2d 791 [2001]; Huntley v Goord, 261 AD2d 401 [1999]; Torres v Coombe, 234 AD2d 710 [1996]). Ritter, J.P., Friedmann, H. Miller and Townes, JJ., concur.